OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21623 Pioneer Equity Opportunity Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Equity Opportunity Fund Schedule of Investments 8/31/12 Shares Value COMMON STOCKS - 102.8% Energy - 5.9% Oil & Gas Equipment & Services - 0.9% National Oilwell Varco, Inc. $ Integrated Oil & Gas - 0.8% Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 4.2% Cabot Oil & Gas Corp. $ ConocoPhillips, Inc. EQT Corp. Southwestern Energy Co. * $ Total Energy $ Materials - 5.6% Diversified Chemicals - 1.0% Eastman Chemical Co. $ Fertilizers & Agricultural Chemicals - 1.6% The Mosaic Co. $ Specialty Chemicals - 0.7% Ecolab, Inc. $ Metal & Glass Containers - 1.5% Crown Holdings, Inc. * $ Diversified Metals & Mining - 0.8% Freeport-McMoRan Copper & Gold, Inc. $ Total Materials $ Capital Goods - 11.3% Aerospace & Defense - 1.2% Spirit Aerosystems Holdings, Inc. * $ Construction & Engineering - 1.3% KBR, Inc. $ Electrical Components & Equipment - 0.8% AMETEK, Inc. $ Industrial Conglomerates - 2.0% Danaher Corp. $ Construction & Farm Machinery & Heavy Trucks - 1.3% Joy Global, Inc. $ Industrial Machinery - 4.7% Crane Co. $ IDEX Corp. SPX Corp. $ Total Capital Goods $ Transportation - 2.1% Airlines - 2.1% Allegiant Travel Co. * $ Total Transportation $ Consumer Durables & Apparel - 3.9% Housewares & Specialties - 1.0% Jarden Corp. $ Leisure Products - 0.6% Brunswick Corp. $ Apparel, Accessories & Luxury Goods - 2.3% Hanesbrands, Inc. * $ Total Consumer Durables & Apparel $ Consumer Services - 4.9% Hotels, Resorts & Cruise Lines - 2.3% Starwood Hotels & Resorts Worldwide, Inc. $ Wyndham Worldwide Corp. $ Restaurants - 2.6% Chipotle Mexican Grill, Inc. * $ Starbucks Corp. $ Total Consumer Services $ Retailing - 1.0% Apparel Retail - 1.0% Express, Inc. * $ Guess?, Inc. $ Total Retailing $ Food & Staples Retailing - 1.7% Food Retail - 1.7% Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 6.9% Brewers - 1.1% Anheuser-Busch InBev NV (A.D.R.) $ Soft Drinks - 2.4% Fomento Economico Mexicano SAB de CV (A.D.R.) $ Packaged Foods & Meats - 1.7% McCormick & Co., Inc. $ Tobacco - 1.7% Altria Group, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 5.5% Health Care Equipment - 3.8% ABIOMED, Inc. * $ HeartWare International, Inc. * Insulet Corp. * $ Health Care Services - 1.7% DaVita, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 13.3% Biotechnology - 6.3% Amarin Corp Plc (A.D.R.) * $ Cubist Pharmaceuticals, Inc. * Lexicon Pharmaceuticals, Inc. * Neurocrine Biosciences, Inc. * NPS Pharmaceuticals, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 6.0% Auxilium Pharmaceuticals, Inc. * $ Jazz Pharmaceuticals Plc * Pfizer, Inc. Salix Pharmaceuticals, Ltd. * Watson Pharmaceuticals, Inc. * $ Life Sciences Tools & Services - 1.0% Agilent Technologies, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 2.6% Regional Banks - 2.6% CIT Group, Inc. * $ Signature Bank * $ Total Banks $ Diversified Financials - 6.6% Consumer Finance - 6.6% American Express Co. $ Capital One Financial Corp. Discover Financial Services First Cash Financial Services, Inc. * $ Total Diversified Financials $ Real Estate - 2.8% Office REIT's - 1.5% Alexandria Real Estate Equities, Inc. $ BioMed Realty Trust, Inc. $ Residential REIT's - 1.3% American Campus Communities, Inc. $ Total Real Estate $ Software & Services - 15.8% Internet Software & Services - 2.2% Google, Inc. * $ Data Processing & Outsourced Services - 2.8% Mastercard, Inc. $ VeriFone Systems, Inc. * $ Application Software - 6.6% Aspen Technology, Inc. * $ Citrix Systems, Inc. * Compuware Corp. * Nuance Communications, Inc. * Splunk, Inc. * $ Systems Software - 4.2% Microsoft Corp. $ Oracle Corp. 67 ServiceNow, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 4.0% Computer Hardware - 2.6% Apple, Inc. $ Computer Storage & Peripherals - 1.4% OCZ Technology Group, Inc. * $ SanDisk Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 2.3% Semiconductors - 2.3% Analog Devices, Inc. $ Entropic Communications, Inc. * $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.8% Integrated Telecommunication Services - 0.8% Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 5.8% Electric Utilities - 2.3% Northeast Utilities $ Multi-Utilities - 3.5% CMS Energy Corp. $ Wisconsin Energy Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $18,797,188) $ TOTAL INVESTMENT IN SECURITIES - 102.8% (Cost $18,797,188) (a) $ OTHER ASSETS & LIABILITIES - (2.8)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At August 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $18,797,188 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of August 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
